f   ,
    }.,   '    Case 1:19-cv-00130-RGA Document 16 Filed 05/16/19 Page 1 of 4 PageID #: 120



                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF DELAWARE

               GENENTECH, INC. and                             )
               INTERMUNE, INC.,                                )
                                                               )
                                     Plaintiffs,               )
                                                               )
                              V.                               )   C.A. No. 19-130 (RGA)
                                                               )
               SHILPA MEDICARE LIMITED and                     )
               MAIA PHARMACEUTICALS, INC.,                     )
                                                               )
                                     Defendants .              )


               .STIPULATION AND ~ ] ORDER DISMISSING WITHOUT PREJUDICE
                 DEFENDANT MAIA PHARMACEUTICALS, INC. AND AMENDING CAPTION

                     This stipulation is made by and between Plaintiffs Genentech, Inc. and InterMune, Inc.

              (collectively, "Plaintiffs") and Defendants Shilpa Medicare Limited ("Shilpa") and Maia

              Pharmaceuticals, Inc. ("Maia") (collectively, "Defendants").

                     WHEREAS, Plaintiffs filed suit against Defendants in the above-captioned case (the

              "Action");

                     WHEREAS, Defendants represent in good faith that the extent of Shilpa and Maia's

              relationship is that Shilpa has an arm's length investment in Maia, but does not hold a controlling

              interest or otherwise control the business operations of Maia;

                     WHEREAS, Defendants represent in good faith that Maia has had no knowledge or

              involvement with the research or development of Shilpa's Abbreviated New Drug Application

              No. 212606 ("Shilpa's ANDA"), and will have no involvement in any future marketing,

              manufacturing or commercialization in Shilpa's ANDA;

                     WHEREAS, Defendants represent in good faith that Maia has had no involvement with

              the preparation of Shilpa's ANDA or is it involved in any prosecution of the Shilpa ANDA with
',   '     Case 1:19-cv-00130-RGA Document 16 Filed 05/16/19 Page 2 of 4 PageID #: 121



         the FDA;

                   WHEREAS, Plaintiffs and Defendants ("the Parties") have agreed to dismiss Maia from

         the Action as set forth herein;

                   NOW THEREFORE, the Parties, by and through their respective undersigned counsel in

         this Action, and subject to each of the following conditions and the approval of the Court, stipulate

         and agree as follows:

                   1.    Maia agrees to be bound by any judgment, order, or decision (including appeals)

         for injunctive relief or with respect to patent infringement, validity, or enforceability (but for the

         avoidance of doubt, Maia does not agree to be bound by the same with respect to monetary relief)

         related to Shilpa's ANDA as if Maia were a named defendant in this Action and agrees that it will

         not contest personal jurisdiction in the District of Delaware for purposes of enforcing such

         judgment, order or decision. In addition, Maia, agrees to be bound by the provisions of 35 U.S.C.

         § 315 to the same extent as Shilpa is bound, including, but not limited to, all restrictions with

         respect to institution of an inter partes review proceeding and estoppel provisions, as if Maia,

         having been served with the Complaint [D .I. 1] in this Action, continued to be a party to this

         Action.

                   2.     Shilpa and Maia agree that any of Maia's documents, witnesses, and information

         that would otherwise be discoverable in this Action under Federal Rule of Civil Procedure 26 were

         Maia to remain a defendant to this Action shall be deemed to be in Shilpa's possession, custody

         and control for purposes of discovery or requests for admission in this Action. Maia agrees that,

         subject to any applicable objection or privilege that it would have if it were a party to this Action,

         it will search for and provide to Shilpa for production in this Action information in its possession,

         custody, or control responsive to discovery requests served by Plaintiffs on Shilpa in this Action.




                                                           2
 Case 1:19-cv-00130-RGA Document 16 Filed 05/16/19 Page 3 of 4 PageID #: 122



       3.      Defendants stipulate that the Plaintiffs may seek to depose employees of Maia

subject to any applicable objection or privilege, by serving deposition notices on Shilpa in this

Action, without need for (a) service of subpoenas or (b) adherence to the procedures of the Hague

Convention or other methods of foreign service if located outside the United States. With respect

to Rule 30(b)(6) deposition notices, Shilpa will also accept Rule 30(b)(6) deposition notices

concerning topics directed to information that may be held by Maia and the witness presented in
                                                                             '
response thereto shall investigate information in its possession, custody, or control of Maia and

shall testify about information known or reasonably available to Maia.

       4.      Maia further agrees that it will be bound by resolution of discovery matters in this

Action. For clarity, this paragraph does not constitute a waiver of any objections or defenses to

the provision of discovery that are available to parties in an action under the Federal Rules of Civil

Procedure, the Federal Rules of Evidence, or any other applicable authority.

       5.      Defendants agree that they will not assert any defense under Federal Rule of Civil

Procedure 19(a) or otherwise assert that Maia is a necessary party to this Action as a defense or

objection to liability. Defendants will not assert the non-joinder of Maia to this Action as a defense

or objection to any remedy Plaintiffs may seek in this Action, including, if applicable, damages

(whether reasonable royalty or lost profits damages) sought by or awarded to Plaintiffs.

       6.      Shilpa agrees that it will not contest personal jurisdiction, subject matter

jurisdiction, or venue in this Action.

       7.      Plaintiffs agree to dismiss without prejudice the claims in this Action as to Maia

pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii).

       8.      The Action will continue against Shilpa. Accordingly, the case caption for the

Action shall be amended to remove Maia and the new caption shall read as follows:




                                                  3
. -~    Case 1:19-cv-00130-RGA Document 16 Filed 05/16/19 Page 4 of 4 PageID #: 123




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

       GENENTECH, INC. and                            )
       INTERMUNE, INC.,                               )
                                                      )
                             Plaintiffs,              )
                                                      )
                     V.                               )      C.A. No. 19-130 (RGA)
                                                      )
       SHILPA MEDICARE LIMITED,                       )
                                                      )
                             Defendant.               )
                                                      )


       Dated: May 16, 2019

       MORRIS, NICHOLS, ARSHT & TUNNELL                   SMITH, KATZENSTEIN & JENKINS LLP
       LLP

       Isl Karen Jacobs                                   Isl Eve H Ormerod
       Jack B. Blumenfeld (#1014)                         Neal C. Belgam (No. 2721)
       Karen Jacobs (#2881)                               Eve H. Ormerod (No. 5369)
       1201 North Market Street                           1000 West Street, Suite 1501
       P.O. Box 1347                                      Wilmington, DE 1980 I
       Wilmington, DE 19899                               (302) 652-8400
       (302) 658-9200                                     nbelgam@skjlaw.com
       jblumenfeld@mnat.com                               eormerod@skjlaw.com
       kjacobs@mnat.com
                                                          Attorneys for Shi/pa Medicare Limited and
       Attorneys for Plaintiffs Genentech, Inc. and       Maia Pharmaceuticals, Inc.
       InterMune, Inc.



       SO ORDERED, this ~day oiM-'--=~----' 2019.




                                           THE HONORAB E RICHARD G. ANDREWS
                                           UNITED STATE DISTRICT COURT JUDGE




                                                      4
